El Juez Asociado Señor Blanco Lugo
emitió la opinión del Tribunal.
El artículo 9 de la Ley de Relaciones del Trabajo de *97Puerto Rico (Ley núm. 130 de 8 de mayo de 1945, pág. 407, 29 L.P.R.A. sec. 70) dispone que “cualquier persona per-judicada por una orden final de la Junta concediendo a negando en todo o en parte, el remedio que se interesa, podrá obtener la revisión de dicha orden en la Corte Suprema de Puerto Rico, radicando en dicha Corte una petición escrita suplicando que la orden de la Junta sea modificada o revo-cada”. Al amparo de esta disposición, la peticionaria Luce & Company, S. en C., nos pide que revisemos una resolu-ción dictada por la Junta en 13 de julio de 1959 mediante la cual se confirmó la actuación de su Presidente(1) que desestimó una solicitud de dicha peticionaria para que se instaran cargos de prácticas ilícitas de trabajo contra el Sin-dicato de Trabajadores, UPWA-APL-CIO y su local núm. 804 de Guayama, afiliada al Sindicato de Trabajadores y la Unión Local núm. 858 de Salinas, afiliada al Sindicato Azucarero UPWA-AFL-CIO. Dicha práctica ilícita consis-tía en la alegada violación de un convenio colectivo al provocar, fomentar y alentar un estado de huelga en varias colonias de la peticionaria, (Art. 8(2) (a) de la Ley 130 de 1945, supra, 29 L.P.R.A. see. 69; Junta de Relaciones del Trabajo v. I.L.A., 73 D.P.R. 616 (1952). La Junta nos ha Ipedido que desestimemos la petición por falta de jurisdiction ya que la resolución cuya revisión se intenta no es ma orden final.
 La Ley de Relaciones del Trabajo confiere facul-tad a la Junta para impedir que cualquier persona se dedi-que a cualesquiera de las prácticas ilícitas de trabajo que In la misma se enumeran, y al efecto, podrá llevar a cabo' |na investigación preliminar de las peticiones y de los cargos lúe se radiquen. Una vez efectuada esta investigación la *98Junta puede optar por desestimar y archivar el cargo o la petición; o, si en su opinión se justificare la iniciación de procedimientos adicionales, podrá proceder en la forma dis-puesta en el artículo 9(1), supra. El procedimiento al efecto se fija en el artículo II del Reglamento de la Junta de Rela-ciones del Trabajo (29 R. & R.P.R. sec.). Cf. Weasler, Práctica y Procedimiento ante la Junta Nacional de Relacio-nes del Trabajo, 28 Revista Jurídica de la Universidad de Puerto Rico, pág. 181.
El artículo 9(b) citado que autoriza la revisión judicial de órdenes finales de la Junta es equivalente a la sección 10 de la Ley Nacional de Relaciones del Trabajo de 1935, cono-cida como Ley Wagner, (Ley de 5 de julio de 1935, cap. 372, 49 Stat. 449), y sustancialmente igual a la sección 10 (/) de la Ley de Relaciones Obrero-Patronales de 1947, conocida como Ley Taft-Hartley (61 Stat. 136 (1947), 29 U.S.C. see. 160 (1952)). Estas disposiciones federales han sido objeto de frecuente interpretación.(2)
Se ha resuelto que no constituyen órdenes finales sujetas .a revisión a) una resolución sobre certificación para la deter-minación de representantes a los fines de negociación colec-tiva, Leedom v. Kyne, 358 U.S. 184 (1958); Connecticut Light & Power Co. v. Leedom, 174 F. Supp. 171 D.C. D.C., (1959) ; Pittsburg Plate Glass Co. v. N.L.R.B., 313 U.S. 146 (1941) ; American Federation of Labor v. N.L.R.B., 308 U.S. 401 (1940) ; Douds v. International Longshoremen’s Ass’n., 147 F. Supp. 103 (D.C. N.Y., 1956), confirmado enl 241 F.2d 278; Rodríguez y Unión de Obreros Independientes de Fajardo, 1 D.J.R.T. 824, 832 (1950), a menos que se hayal dictado una orden final en un procedimiento para la prevención de prácticas ilícitas basada en hechos certificados en ur *99procedimiento de representación, como la negativa a nego-ciar con una unión certificada, General Drivers, Chauffeurs, and Helpers, Local 886, A.F.L. v. N.L.R.B., 179 F.2d 492 (C.A. 10, 1950) ; N.L.R.B. v. Prudential Ins. Co. of America, 154 F.2d 385 (C.C.A. 6, 1946) ; Reilly v. Millis, 144 F.2d 259 (C.C.A. D.C., 1944) cert. denegado 325 U.S. 879; b) la expedición de una querella y la notificación para la celebración de una audiencia, Thompson Products v. N.L.R.B., 133 F.2d 637 (C.C.A. 6, 1943); c) la negativa a expedir un subpoena duces tecum en el curso de una inves-tigación preliminar informal de cargos de prácticas ilícitas; Laundry Workers Internat’l Union, Local 221 v. N.L.R.B., 197 F.2d 701 (C.A. 5, 1952) ; d) una orden dejando sin efecto la certificación de una unidad para negociación colectiva, Fitzgerald v. Douds, 167 F.2d 714 (C.C.A. 2, 1948) ; e) una orden desestimando una petición para que se dicte una orden de certificación, A. G. M. Workers’ Ass’n. v. N.L.R.B., 117 F.2d 209 (C.C.A. 7, 1940) ; f) una orden para la celebración de elecciones a los fines de determinar la uni-dad contratante para fines de negociación, Wilson & Co. v. N.L.R.B., 120 F.2d 913 (C.C.A. 7, 1941), E. I. Du Pont De Nemours & Co. v. N.L.R.B., 116 F.2d 388, 401 (C.C.A. 4, 1940) cert. denegado 313 U.S. 571; y, g) una orden anulando elecciones celebradas para determinar la unidad contratante, N.L.R.B. v. J. L. Brandeis & Sons, 145 F.25 556 (C.C.A. 8, 1944).
Igualmente se ha resuelto que están sujetas a revisión una orden de la Junta ratificando que determinada orga-nización es la unidad apropiada y estableciendo una práctica ilícita, N.L.R.B. v. Swift & Co., 162 F.2d 575 (C.C.A. 3, 1947) cert. denegado 332 U.S. 791; y una orden sobre repo-sición de determinados empleados y sobre abono de paga suspendida, N.L.R.B. v. Royal Palm Ice Co., 201 F.2d 667 (C.A. 5, 1953) ; Home Beneficial Life Ins. Co. v. N.L.R.B., 172 F.2d 62 (C.A. 4, 1949).
*100En Lincourt v. National Labor Relations Board, 170 F.2d 307 (C.A. 1, 1948), se intentó revisar una determinación del Abogado (General Counsel) de la Junta Nacional de Relaciones del Trabajo negándose a instar una querella a nombre de la Junta imputando prácticas ilícitas del tra-bajo. En una opinión per curiam, el Tribunal de Apelacio-nes del Primer Circuito (Jueces Magruder y Woodbury) .sostuvo que la radicación de la querella era una materia de discreción administrativa, y se añadió que “Según el texto original de la Ley Nacional de Relaciones del Trabajo, 49 ;Stat. 449, era evidente que la negativa de la Junta a iniciar una querella no era revisable por las cortes de circuito. Véase Jacobsen v. N.L.R.B., 3 Cir., 1941, 120 F.2d 96, 100. La Ley de Relaciones Obrero-Patronales de 1947 no ha efec-tuado cambio alguno en el texto pertinente sobre jurisdicción de la sección 10.”(3) En el mismo sentido se pro-nuncia General Drivers, etc. v. National Labor Relations Board, supra.
En Manhattan Const. Co. v. National Labor Relations Board, 198 F.2d 320 (C.A. 10, 1952) se presentaron cargos contra una unión obrera debido a que, por motivos de una disputa jurisdiccional entre dos uniones rivales, se parali-zaron unas obras por ausencia de los trabajadores. Se cele-bró una audiencia, con notificación a todas las partes; se presentó prueba y se sometió a la Junta un informe por el oficial examinador. Con anterioridad a la fecha de presen-tación de los cargos, la disputa jurisdiccional había sido sometida por las uniones a una junta para el arreglo de esta clase de contiendas. Con vista de este hecho, y a base del récord del procedimiento, la Junta ordenó su desestima-*101ción. La compañía acudió al tribunal para que se revisara la orden de la Junta. Al desestimar la solicitud, la Corte de Apelaciones del Décimo Circuito indicó que la frase “orden final” sujeta a revisión se refiere exclusivamente a 1) una orden final de la Junta desestimando una querella, en todo o en parte; y 2) una orden en un procedimiento por prác-ticas ilícitas concediendo un remedio bajo las secciones 10(6) y (c) de la ley.
Anthony v. National Labor Relations Board, 204 F.2d 832 (C.A. 6, 1953) sostiene que la aprobación por la Junta de un acuerdo de transacción entre el patrono y la unión, no constituye una orden final sujeta a revisión. El hecho de que mediante el acuerdo el patrono se obligaba a fijar un aviso a todos sus empleados — medida de previsión que gene-ralmente se incorpora en las órdenes para cesar y desistir— no convertía la orden en una orden final de la Junta, ya que precisamente la transacción es uno de los medios para lograr que no sea necesario la expedición formal de una querella. (4)
Resulta claro que, al considerar cargos de prácticas ilíci-tas, la Junta puede ejercitar su discreción administrativa al resolver si inicia o no la querella correspondiente. Como se dijo en Jacobsen et al. v. N.L.R.B., 120 F.2d 96 (C.A. 3 1941), “el curso de acción a seguirse descansa en la sana discreción de la Junta y responde a su política administra-tiva especializada. No se trata de discreción legal, al menos de aquella que daría margen a los tribunales de circuito de apelaciones para ordenar a la Junta a expedir una querella”. Parece obvio que si la decisión de la Junta de negarse a expedir una querella a base de la presentación de cargos por *102prácticas ilícitas estuviera sujeta a revisión judicial, no sólo se inundarían los tribunales con recursos de esta clase, sino que en efecto se estaría sustituyendo la práctica administra-tiva uniforme establecida, desarrollada y orientada de un organismo especializado por el criterio judicial. Y esto nos llevaría con toda probabilidad a la incertidumbre en el campo del derecho obrero-patronal debido a las diferencias entre las distintas filosofías socio-económicas de los jueces.(5) Véanse N.L.R.B. v. Barrett Co., 120 F.2d 583 (C.C.A. 7, 1941) y Hourihan v. N.L.R.B., 201 F.2d 187 (C.A. D.C., 1952), cert. denegado 345 U.S. 930.
Habiendo llegado a la conclusión de que la actuación de la Junta no es revisable como una “orden final”(6) procede la desestimación solicitada, y es innecesario resolver el inci-dente planteado sobre la certificación del expediente.
El Juez Asociado Sr. Serrano Geyls no intervino.

 El art. 11(1) (c) del Reglamento núm. 2 de la Junta de Relaciones-Trabajo dice como sigue:
“Al radicarse un cargo, la Junta hará que se practique una inves-lación preliminar de las alegaciones contenidas en el mismo. El Pre-lente de la Junta decidirá si debe o no expedir una querella y un Iso de audiencia.”


 Repetidamente hemos resuelto que al adoptar un estatuto de otrJ jurisdicción, se presume que la legislatura lo hace con la interpretaciódádale en el estado de su origen. Jiménez v. Jones, 74 D.P.R. 260 (1953) Corretjer v. Tribunal de Distrito, 72 D.P.R. 754 (1951); Nieves v. Jones 72 D.P.R. 287 (1951); Padilla v. Vidal, 71 D.P.R. 517 (1950) ; Legarret v. Tesorero, 55 D.P.R. 22 (1939); Vázquez v. Font, 53 D.P.R. 26 (1938).


 Uno de los cambios principales introducidos en 1947 fue privar a la Junta, y conceder al Abogado de la Junta, el poder para investigar los cargos de prácticas ilícitas y expedir las querellas correspondientes. Sin embargo, este hecho no altera la situación que consideramos ni la virtualidad de la jurisprudencia que interpreta la sección 10 (/) de la Ley de Relaciones Obrero-Patronales de 1947. La diferencia entre el esta-tuto que se interpreta en el caso de Lincourt y la parte pertinente de la sección 9 de nuestra ley es más aparente que real.


 Véanse, Forkosch, Judicial Review of NLRB “Final” Unfair Practice Orders (1953), 4 Lab. L. J. 787, en donde se comenta el caso de Anthony; Gardner, Judicial Review of Preliminary Orders of National Labor Administration Agencies After Leedom v. Kyne (1959), Bufalo L. Rev. 372, 377. Véase además, para una crítica de la interpretación judicial de la [frase “orden final”, Redstone y Sosenbum, N.L.R.B. Certification—Judicial Review (1945), 33 Geo. L. J. 471, 481-2.


 Aun en los casos en que las órdenes finales son revisables, el ámbito de la intervención judicial ha sido expresamente limitado al dis-ponerse que “las conclusiones de la Junta en cuanto a los hechos, si están respaldadas por la evidencia, serán en igual forma concluyentes”.


 Aclaramos que no estamos resolviendo si bajo circunstancias ade-cuadas puede reeurrirse a los tribunales en relación con una actuación de la Junta que pudiera ser contraria a la ley, negándose a seguir un procedimiento.